Exhibit 10.2

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into this 15th day of January, 2015, by and among INDUSTRIAL SERVICES OF
AMERICA, INC., a Florida corporation (“Parent”), ISA INDIANA, INC., an Indiana
corporation (“ISA Inc.”), ISA LOGISTICS LLC, a Kentucky limited liability
company (“ISA Logistics”; and, together with Parent and ISA Inc.,
“Borrowers”), ISA REAL ESTATE, LLC, a Kentucky limited liability company (“ISA
Real Estate”), ISA INDIANA REAL ESTATE, LLC, a Kentucky limited liability
company (“Indiana Real Estate”), WESSCO, LLC, a Delaware limited liability
company (“WESSCO”), 7021 GRADE LANE LLC, a Kentucky limited liability company
(“7021 Grade”), 7124 GRADE LANE LLC, a Kentucky limited liability company (“7124
Grade”), 7200 GRADE LANE LLC, a Kentucky limited liability company (“7200
Grade”; and, together with ISA Real Estate, Indiana Real Estate, WESSCO, 7021
Grade, and 7124 Grade, “Guarantors”; and, together with Borrowers, “Loan
Parties”), each with their chief executive office and principal place of
business at 7100 Grade Lane, Louisville, Kentucky 40213, and WELLS FARGO BANK,
NATIONAL ASSOCIATION (hereinafter referred to as “Lender”) with an office at
1100 Abernathy Road NE, Suite 1600, Atlanta, Georgia 30328.

 

Recitals:

 

Lender, Borrowers and Guarantors are parties to a certain Credit Agreement dated
as of June 13, 2014 (as at any time amended, restated, modified or supplemented,
the “Credit Agreement”) pursuant to which Lender has made certain revolving
credit loans and other financial accommodations to Borrowers.

 

The parties desire to amend the Credit Agreement as hereinafter set forth.

 

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

1.                                      Definitions.  Capitalized terms used in
this Amendment, unless otherwise defined herein, shall have the meaning ascribed
to such terms in the Credit Agreement.

 

2.                                      Amendments to Credit Agreement.  The
Credit Agreement is hereby amended as follows:

 

(a)                                 By deleting Section 5.2(c) of the Credit
Agreement in its entirety and by substituting in lieu thereof the following:

 

(c) Indebtedness of WESSCO under the BoK Facility existing as of the First
Amendment Date (less any principal payments on account of the BoK Facility after
the First Amendment Date);

 

(b)                                 By deleting Section 5.3(g) of the Credit
Agreement in its entirety and by substituting in lieu thereof the following:

 

--------------------------------------------------------------------------------


 

(g) sell, lease, transfer or otherwise dispose of any of any Loan Party’s assets
(including, without limitation, any transfer of asset by any Loan Party to, or
for the benefit of, WESSCO), except for the sale of Inventory in the ordinary
course of its business and except for the sale of the real property located at
1565 East 4th Street, Seymour, Indiana, so long as (i) such sale is consummated
pursuant to the purchase documentation delivered to Lender on or prior to the
Closing Date, including that certain letter agreement dated the Closing Date by
and among Indiana Real Estate, K & R LLC and Lender, and (ii) the full purchase
price for such real property, which is expected to be approximately $840,000, is
remitted directly to Borrowers at a deposit account maintained with Lender (or,
if required by Lender, to a collections account of the Loan Parties maintained
by Lender for application to the Obligations);

 

(c)                                  By deleting Section 5.4 of the Credit
Agreement in its entirety and by substituting in lieu thereof the following:

 

SECTION 5.4    GUARANTIES.  Guarantee or become liable in any way as surety,
endorser, accommodation endorser or otherwise for any liabilities or obligations
of any other Person, except for guarantees by Parent of the BoK Facility
existing as of the First Amendment Date that are secured only by the assignment
of the Parent-WESSCO Note by WESSCO to The Bank of Kentucky.

 

(d)                                 By deleting from Section 7.1 of the Credit
Agreement in their entireties the definitions of “BoK Collateral Account”, “BoK
Facility” and “BoK Subordination Agreement” and by substituting in lieu thereof
the following new definitions, respectively:

 

“BoK Collateral Account” means that certain deposit account (number xxxx040)
owned by WESSCO and maintained with The Bank of Kentucky which, pursuant to the
BoK Facility, holds certain cash collateral securing the BoK Facility pursuant
to the terms thereof as in existence on the First Amendment Date.

 

“BoK Facility” means, collectively, (a) the loans extended by The Bank of
Kentucky to WESSCO in the aggregate principal amount of $5,000,000, as evidenced
by (i) that certain Promissory Note dated as of October 15, 2013 and made by
WESSCO in favor of The Bank of Kentucky in the principal amount of $3,000,000,
(ii) that certain Promissory Note dated as of October 15, 2013 and made by
WESSCO in favor of The Bank of Kentucky in the principal amount of $1,000,000
and (iii) that certain Promissory Note dated the First Amendment Date and made
by WESSCO in favor of The Bank of Kentucky in the principal amount of $1,000,000
and (b) the Hedge Agreement entered into between WESSCO and The Bank of Kentucky
as existing on the Closing Date and evidenced by that certain Confirmation dated
October 17, 2013 by and between WESSCO and The Bank of Kentucky.

 

2

--------------------------------------------------------------------------------


 

“BoK Subordination Agreement” means that certain Amended and Restated
Subordination Agreement dated the First Amendment Date among The Bank of
Kentucky, Lender and WESSCO.

 

(e)                                  By adding to Section 7.1 of the Credit
Agreement, in appropriate alphabetical sequence, the following new definition:

 

“First Amendment Date” means January 15, 2015.

 

3.                                      Ratification and Reaffirmation.  Each
Loan Party hereby ratifies and reaffirms the Obligations, all liens and security
interested heretofor granted to Lender, each of the Loan Documents, and all of
such Loan Party’s covenants, duties, indebtedness and liabilities under the Loan
Documents.  Without limiting the generality of the foregoing, the Guarantors
consent to, accept and agree to be bound by the terms of this Amendment, consent
to Borrowers’ execution and delivery hereof and of the other documents,
instruments or agreements to be executed and delivered pursuant hereto, and
affirm that nothing contained therein shall modify in any respect whatsoever any
Guarantor’s respective guaranty of the Obligations and reaffirm that such
guaranty is and shall remain in full force and effect.

 

4.                                      Acknowledgments and Stipulations.  Each
Loan Party acknowledges and stipulates that each of the Loan Documents executed
by the Loan Parties creates legal, valid and binding obligations of each Loan
Party that are enforceable against them in accordance with the terms thereof;
all of the Obligations are owing and payable without defense, offset or
counterclaim (and to the extent there exists any such defense, offset or
counterclaim on the date hereof, the same is hereby knowingly and voluntarily
waived by each Loan Party); the security interests and liens granted by Loan
Parties in favor of Lender are duly perfected, first priority security interests
and liens (other than Liens on assets of WESSCO securing the BoK Facility); and,
as of the close of business on January 15, 2015, the unpaid principal amount of
the Advances totaled $10,316,594, and the unpaid principal amount of the Term
Loan totaled $2,520,000.

 

5.                                      Representations and Warranties.  Each
Loan Party represents and warrants to Lender, to induce Lender to enter into
this Amendment, that no Default or Event of Default exists on the date hereof;
the execution, delivery and performance of this Amendment have been duly
authorized by all requisite corporate action on the part of the Loan Parties and
this Amendment has been duly executed and delivered by the Loan Parties; and all
of the representations and warranties made by the Loan Parties in the Loan
Documents are true and correct on and as of the date hereof.

 

6.                                      Reference to Credit Agreement.  Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” or words of like import shall mean and be a reference
to the Credit Agreement, as amended by this Amendment.

 

7.                                      Breach of Amendment.  This Amendment
shall be part of the Credit Agreement and a breach of any representation,
warranty or covenant herein shall constitute an Event of Default.

 

8.                                      Conditions Precedent.  The effectiveness
of the amendments contained in Section 2 hereof is subject to the satisfaction
of each of the following conditions precedent, in form and substance
satisfactory to Lender, unless satisfaction thereof is specifically waived in
writing by Lender:

 

3

--------------------------------------------------------------------------------


 

(a)                                 Lender shall have received an officer’s
certificate in the form attached to this Amendment, certifying as to the
effectiveness and form of certain documents entered into in connection with the
BoK Facility on or about the date hereof;

 

(b)                                 Lender shall have entered into a duly
executed amended and restated subordination agreement with The Bank of Kentucky;

 

(c)                                  Lender shall have received duly executed
certificates of authority from the Loan Parties and a supplemental incumbency
certificate in the forms attached to this Amendment; and

 

(d)                                 Lender shall have received duly executed
out-of-state affidavits with respect to the execution and delivery of documents
in connection with this Amendment.

 

9.                                      Expenses of Lender.  Borrowers agree to
pay, on demand, all costs and expenses incurred by Lender in connection with the
preparation, negotiation and execution of this Amendment and any other Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including, without limitation, the costs and fees of
Lender’s legal counsel and any taxes (including, without limitation, Florida
documentary stamp taxes), filing fees and other expenses associated with or
incurred in connection with the execution, delivery or filing of any instrument
or agreement referred to herein or contemplated hereby.

 

10.                               Release of Claims.  To induce Lender to enter
into this Amendment, each Loan Party hereby RELEASES, ACQUITS AND FOREVER
DISCHARGES Lender, and all officers, directors, agents, employees, successors
and assigns of Lender, from any and all liabilities, claims, demands, actions or
causes of action of any kind or nature (if there be any), whether absolute or
contingent, disputed or undisputed, at law or in equity, or known or unknown,
that such Loan Party now has or ever had against Lender arising under or in
connection with any of the Loan Documents or otherwise. Such Loan Party
represents and warrants to Lender that such Loan Party has not transferred or
assigned to any Person any claim that such  Loan Party ever had or claimed to
have against Lender.

 

11.                               Effectiveness; Governing Law.  This Amendment
shall be effective upon acceptance by Lender (notice of which acceptance is
hereby waived), whereupon the same shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Kentucky.

 

12.                               No Novation, etc.  Except as otherwise
expressly provided in this Amendment, nothing herein shall be deemed to amend or
modify any provision of the Credit Agreement or any of the other Loan Documents,
each of which shall remain in full force and effect.  This Amendment is not
intended to be, nor shall it be construed to create, a novation or accord and
satisfaction, and the Credit Agreement as herein modified shall continue in full
force and effect.

 

13.                               Successors and Assigns.  This Amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

14.                               Further Assurances. The Loan Parties agree to
take such further actions as Lender shall reasonably request from time to time
in connection herewith to evidence or give effect to the amendments set forth
herein or any of the transactions contemplated hereby.

 

4

--------------------------------------------------------------------------------


 

15.                               Miscellaneous.  This Amendment may be executed
in any number of counterparts and by different parties to this Amendment on
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same agreement.
Any manually executed signature page to this Amendment delivered by a party by
facsimile or other electronic transmission shall be deemed to be an original
signature hereto. Section titles and references used in this Amendment shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreements among the parties hereto. This Amendment expresses the entire
understanding of the parties with respect to the subject matter hereof and may
not be amended except in a writing signed by the parties.

 

16.                               Waiver of Jury Trial.  To the fullest extent
permitted by applicable law, each party hereby waives the right to trial by jury
in any action, suit, counterclaim or proceeding arising out of or related to
this Amendment.

 

[Remainder of page intentionally left blank;

signatures appear on the following pages]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers on the date
first written above.

 

 

BORROWERS:

 

 

 

INDUSTRIAL SERVICES OF AMERICA, INC.

 

ISA INDIANA, INC.

 

 

 

 

 

By:

/s/ Todd Phillips

 

Name:

Todd Phillips

 

Title:

Chief Financial Officer

 

 

 

 

 

ISA LOGISTICS LLC

 

 

 

By:

Industrial Services of America, Inc., its Sole

 

 

Member

 

 

 

 

 

 

 

By:

/s/ Todd Phillips

 

Name:

Todd Phillips

 

Title:

Chief Financial Officer

 

 

 

 

 

GUARANTORS:

 

 

 

WESSCO, LLC

 

 

 

 

 

By:

/s/ Todd Phillips

 

Name:

Todd Phillips

 

Title:

Chief Financial Officer

 

 

 

 

 

ISA REAL ESTATE, LLC

 

ISA INDIANA REAL ESTATE, LLC

 

7021 GRADE LANE LLC

 

7124 GRADE LANE LLC

 

7200 GRADE LANE LLC

 

 

 

By:

Algar, Inc., their Manager

 

 

 

 

 

By:

/s/ Sean Garber

 

Name:

Sean Garber

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

Accepted as of the date first written above:

 

 

 

LENDER:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Joseph L. White

 

Name:

Joseph L. White

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF AUTHORITY

(BORROWERS AND WESSCO)

 

I, Todd Phillips, DO HEREBY CERTIFY, that I am the Chief Financial Officer of
INDUSTRIAL SERVICES OF AMERICA, INC., a corporation duly organized and existing
under and by virtue of the laws of the State of Florida (“Parent”), and of ISA
INDIANA, INC., a corporation duly organized and existing under and by virtue of
the laws of the State of Indiana (“ISA Inc.”), and am keeper of the records and
seal thereof; that Parent is the sole member of ISA LOGISTICS LLC, a limited
liability company duly organized and existing under and by virtue of the laws of
the Commonwealth of Kentucky (“ISA Logistics”); that Parent is the manager of
WESSCO, LLC, a Delaware limited liability company (“WESSCO”; and, together with
Parent, ISA Inc. and ISA Logistics, the “Companies”); that the following is a
true, correct and compared copy of the resolutions duly adopted by the unanimous
written action of the Boards of Directors of Parent and ISA Inc. effective as of
date of the Amendment referred to below; and that said resolutions are still in
full force and effect:

 

RESOLVED, that the Chief Financial Officer and the President of Parent,  ISA
Inc. and WESSCO each be, and each hereby is, authorized and empowered (either
alone or in conjunction with any one or more of the other officers) to take,
from time to time, all or any part of the following actions on or in behalf of
the Companies, including as officers of Parent as sole member of ISA Logistics
on behalf of ISA Logistics: (i) to make, execute and deliver to Wells Fargo
Bank, National Association (“Lender”) (a) a First Amendment to Credit Agreement
(the “Amendment”) providing for the amendment of certain terms of that certain
Credit Agreement dated as of June 13, 2014 among the Companies, the other
parties thereto and Lender (as at any time amended, restated, modified or
supplemented, the “Credit Agreement”), and (b) all other agreements, documents
and instruments contemplated by or referred to in the Amendment or executed by
the Companies in connection therewith; said Amendment and other agreements,
documents and instruments to be substantially in the form presented by Lender
with such additional, modified or revised terms as may be acceptable to any
officer or director of the Companies, as conclusively evidenced by his or her
execution thereof; and (ii) to carry out, modify, amend or terminate any
arrangements or agreements at any time existing among the Companies and Lender.

 

RESOLVED, that any arrangements, agreements, security agreements, or other
instruments or documents referred to or executed pursuant to the Amendment by
Sean Garber, Todd Phillips, any other officer or director of the Companies
(including of Parent as sole member of ISA Logistics), or by an employee of the
Companies acting pursuant to delegation of authority, may be attested by such
person and may contain such terms and provisions as such person shall, in his or
her sole discretion, determine.

 

RESOLVED, that the Credit Agreement and each amendment to the Credit Agreement
heretofore executed by any officer or director of the Companies (including of
Parent as sole member of ISA Logistics) and any actions taken under the Credit
Agreement as thereby amended are hereby ratified and approved.

 

--------------------------------------------------------------------------------


 

I DO FURTHER CERTIFY that there have been no changes to the organizational
documents of the Companies since last certified to Lender on June 13, 2014.

 

IN WITNESS WHEREOF, I have hereunto set my hand on behalf of the Companies.

 

 

/s/ Todd Phillips

 

Todd Phillips, Chief Financial Officer

 

I, Sean Garber, President of Parent, ISA Inc. and WESSCO, do hereby certify that
the foregoing is a correct copy of the resolutions passed by the Boards of
Directors of the Parent (for itself and as sole member of ISA Logistics) and ISA
Inc. or equivalent governing body of WESSCO and that Todd Phillips is the Chief
Financial Officer of Parent, ISA Inc.  and WESSCO and is duly authorized to
attest to the passage of said resolutions.

 

 

/s/ Sean Garber

 

Sean Garber, President

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF AUTHORITY

(OTHER GUARANTORS)

 

I, Sean Garber, DO HEREBY CERTIFY, that I am the President of Algar, Inc., the
manager of each of the following limited liability companies duly organized and
existing under and by virtue of the laws of the Commonwealth of Kentucky (the
“Companies”): ISA REAL ESTATE, LLC, ISA INDIANA REAL ESTATE, LLC, 7021 GRADE
LANE LLC, 7124 GRADE LANE LLC and 7200 GRADE LANE LLC; and am keeper of the
records and seal thereof; that the following is a true, correct and compared
copy of the resolutions duly adopted by the unanimous written action of the
manager of the Companies effective as of the date of the Amendment referred to
below; and that said resolutions are still in full force and effect:

 

RESOLVED, that the President of Algar, Inc., as manager of each Company, and the
Chief Financial Officer of INDUSTRIAL SERVICES OF AMERICA, INC., a Florida
corporation (“Parent”), each be, and each hereby is, authorized and empowered
(either alone or in conjunction with any one or more of the other officers of
the Companies) to take, from time to time, all or any part of the following
actions on or in behalf of the Companies: (i) to make, execute and deliver to
Wells Fargo Bank, National Association (“Lender”) (a) a First Amendment to
Credit Agreement (the “Amendment”) providing for the amendment of certain terms
of that certain Credit  Agreement dated as of June 13, 2014 among the Companies,
the other parties thereto and Lender (as at any time amended, restated, modified
or supplemented, the “Credit Agreement”), and (b) all other agreements,
documents and instruments contemplated by or referred to in the Amendment or
executed by the Companies in connection therewith; said Amendment and other
agreements, documents and instruments to be substantially in the form presented
by Lender with such additional, modified or revised terms as may be acceptable
to any officer or manager of the Companies, as conclusively evidenced by his or
her execution thereof; and (ii) to carry out, modify, amend or terminate any
arrangements or agreements at any time existing between the Companies and
Lender.

 

RESOLVED, that any arrangements, agreements, security agreements, or other
instruments or documents referred to or executed pursuant to the Amendment by
Sean Garber, Todd Phillips, any other officer or manager of the Companies, or by
an employee of the Companies acting pursuant to delegation of authority, may be
attested by such person and may contain such terms and provisions as such person
shall, in his or her sole discretion, determine.

 

RESOLVED, that the Credit Agreement and each amendment to the Credit Agreement
heretofore executed by any officer or director of the Company and any actions
taken under the Credit Agreement as thereby amended are hereby ratified and
approved.

 

I DO FURTHER CERTIFY that there have been no changes to the organizational
documents of the Companies since last certified to Lender on June 13, 2014.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto set my hand on behalf of the Companies.

 

 

/s/ Sean Garber

 

Sean Garber, President of Algar, Inc.,

 

the manager of the Companies

 

I, Todd Phillips, am Chief Financial Officer of Parent and am a duly authorized
agent of the Companies, and do hereby certify that the foregoing is a correct
copy of the resolutions passed by the manager of the Companies and that Sean
Garber is the President of the manager of the Companies and is duly authorized
to attest to the passage of said resolutions.

 

 

/s/ Todd Phillips

 

Todd Phillips, Chief Financial Officer

 

--------------------------------------------------------------------------------


 

SUPPLEMENTAL INCUMBENCY CERTIFICATE

 

January 15, 2015

 

Reference is made to that certain Credit Agreement dated as of June 13, 2014 (as
at any time amended, restated, modified or supplemented, the “Credit Agreement”)
by and among INDUSTRIAL SERVICES OF AMERICA, INC., a Florida corporation
(“Parent”), ISA INDIANA, INC., an Indiana corporation (“ISA Inc.”), ISA
LOGISTICS LLC, a Kentucky limited liability company (“ISA Logistics”; and,
together with Parent and ISA Inc., “Borrowers”), ISA REAL ESTATE, LLC, a
Kentucky limited liability company (“ISA Real Estate”), ISA INDIANA REAL ESTATE,
LLC, a Kentucky limited liability company (“Indiana Real Estate”), WESSCO, LLC,
a Delaware limited liability company (“WESSCO”), 7021 GRADE LANE LLC, a Kentucky
limited liability company (“7021 Grade”), 7124 GRADE LANE LLC, a Kentucky
limited liability company (“7124 Grade”), 7200 GRADE LANE LLC, a Kentucky
limited liability company (“7200 Grade”; and, together with ISA Real
Estate, Indiana Real Estate, WESSCO, 7021 Grade, and 7124 Grade, “Guarantors”;
and, together with Borrowers, “Loan Parties”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (together with its successors and
assigns, “Lender”).

 

The undersigned, being an officer and authorized representative of Parent, ISA
Inc. and WESSCO, does hereby certify to Lender, as follows:

 

1.                                      That the undersigned holds the office
with respect to one or more of the Loan Parties as set forth on the signature
page below.

 

2.                                      That set forth below are the names and
true signatures of (a) Sean Garber, the President of each of Parent, ISA Inc.
and WESSCO and (b) Todd Phillips, Chief Financial Officer of each of Parent, ISA
Inc. and WESSCO:

 

Name

 

Title

 

Signature

 

 

 

 

 

Sean Garber

 

President of each of Parent, ISA Inc. and WESSCO

 

/s/ Sean Garber

 

 

 

 

 

Todd Phillips

 

Chief Financial Officer of each of Parent, ISA Inc. and WESSCO

 

/s/ Todd Phillips

 

3.                                      That Sean Garber and Todd Phillips are
duly authorized and qualified by and on behalf of Parent, ISA Inc. and WESSCO
(including on behalf of Parent as sole member of ISA Logistics) to (a) execute
and deliver to Lender any Loan Documents (and amendments, supplements,
restatements or other modifications to same), borrowing base certificates,
compliance and other certificates, notices, financial reports, and other
financial and other documents required or permitted to be delivered by Loan
Parties under the Credit Agreement, and (b) request Advances and authorize any
other actions required or permitted to be taken by the Loan Parties.

 

--------------------------------------------------------------------------------


 

4.                                      The undersigned, on behalf of each
Borrower, hereby ratify any Advance requests, Loan Documents, borrowing base
certificates, compliance and other certificates, notices, financial reports, and
other financial and other documents required or permitted to be delivered by
Loan Parties under the Credit Agreement, to the extent any of the same were
executed or delivered by Sean Garber or Todd Phillips on behalf of any Loan
Party prior to the date hereof.

 

5.                                      Capitalized terms not otherwise defined
in this Certificate shall have the meanings ascribed to such terms under the
Credit Agreement.

 

IN WITNESS WHEREOF, we have hereunto set our hands on the date first written
above.

 

 

/s/ Alan Schroering

 

Alan Schroering, Vice President of Finance of each of Parent, ISA Inc. and
WESSCO

 

--------------------------------------------------------------------------------


 

OFFICER’S CERTIFICATE

(FIRST AMENDMENT TO CREDIT AGREEMENT)

 

January 15, 2015

 

Reference is made to the First Amendment to Credit Agreement dated the date
hereof (the “Amendment”) among INDUSTRIAL SERVICES OF AMERICA, INC., a Florida
corporation (“Parent”), ISA INDIANA, INC., an Indiana corporation (“ISA
Inc.”), ISA LOGISTICS LLC, a Kentucky limited liability company (“ISA
Logistics”; and, together with Parent and ISA Inc., “Borrowers”), ISA REAL
ESTATE, LLC, a Kentucky limited liability company (“ISA Real Estate”), ISA
INDIANA REAL ESTATE, LLC, a Kentucky limited liability company (“Indiana Real
Estate”), WESSCO, LLC, a Delaware limited liability company (“WESSCO”), 7021
GRADE LANE LLC, a Kentucky limited liability company (“7021 Grade”), 7124 GRADE
LANE LLC, a Kentucky limited liability company (“7124 Grade”), 7200 GRADE LANE
LLC, a Kentucky limited liability company (“7200 Grade”; and, together with ISA
Real Estate, Indiana Real Estate, WESSCO, 7021 Grade, and 7124 Grade,
“Guarantors”; and, together with Borrowers, “Loan Parties”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Lender”).

 

The undersigned, being the President of Parent hereby gives this Officer’s
Certificate on behalf of all of the Loan Parties to Lender in order to induce
Lender to enter into the Amendment.

 

The undersigned hereby certifies to Lender that:

 

1.              Attached hereto as Exhibit A are true, correct and complete
copies of all of the BoK Facility documents being entered into on or about the
date hereof, together with all amendments or other modifications thereto (the
“New BoK Documents”), and nothing contained therein conflicts with or violates
the terms in any of the Loan Documents, as amended by the Amendment;

 

2.              Except for those documents previously certified to Lender on
June 13, 2014 and those documents attached hereto as Exhibit A, there are no
other documents evidencing or modifying the terms of the BoK Facility as of the
date hereof;

 

3.              Upon the effectiveness of the Amendment, the New BoK Documents
will be effective in accordance with their terms, as disclosed to Lender;

 

4.              Nothing contained in the New BoK Documents or the other
documents evidencing the BoK Facility conflicts with or violates any applicable
law or the terms of any Material Contract binding upon any Loan Party or its
assets; and

 

5.              The New BoK Documents have been authorized and approved by all
necessary company or corporate action of the Loan Parties and have been duly
executed and delivered.

 

Capitalized terms used but not defined herein shall have the meanings
attributable to such terms under in the Amendment.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Officer’s
Certificate as of the date first written above.

 

 

/s/ Sean Garber

 

Sean Garber, President

 

--------------------------------------------------------------------------------


 

Exhibit A

New BoK Documents

 

(attached)

 

--------------------------------------------------------------------------------